Case: 12-41206      Document: 00512577632         Page: 1    Date Filed: 03/28/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit


                                     No. 12-41206                                   FILED
                                   c/w No. 13-40435                           March 28, 2014
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk



MATTHEW KANDL,

                                                 Plaintiff-Appellant

v.

HAROLD CLAYTON; DONNA STEELY; MELVIN WRIGHT; DEBRA
STANALAND,

                                                 Defendants-Appellees



                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:11-CV-516


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Matthew Kandl, Texas prisoner # 1628327, appeals the dismissal of his
suit alleging that Harold Clayton, Donna Steely, Melvin Wright, and Debra
Stanaland had been deliberately indifferent to his serious medical needs. See



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-41206    Document: 00512577632     Page: 2    Date Filed: 03/28/2014


                             No. 12-41206 & No. 13-40435

42 U.S.C. § 1983. Because these appeals arise from the same case in the
district court and involve common facts, we ORDER case no. 12-41206 and case
no. 13-40435 consolidated.
       The district court did not err in granting summary judgment in favor of
Clayton, Steely, and Wright on the basis that Kandl had failed to exhaust his
state remedies against them. See FED. R. CIV. P. 56(a); Johnson v. Johnson,
385 F.3d 503, 515 (5th Cir. 2004). Kandl’s grievances did not provide such
information as would have permitted an investigation of improper action by
Clayton, Steely, or Wright and did not furnish prison “officials a fair
opportunity to address the problem” that is the basis of Kandl’s suit against
these defendants. See Johnson, 385 F.3d at 517. Also, Kandl has abandoned
any challenge to the district court’s denials of his motion to alter or amend the
summary judgment order and his motion to reconsider the ruling on the motion
to alter or amend. See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999);
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
       We find no basis in the record for crediting Kandl’s conclusory
contentions that Stanaland was guilty of deliberate indifference that violated
the Constitution. See Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007).
The record shows at most that Stanaland may have been negligent or have
committed malpractice because she did not treat Kandl on January 2, 2011,
but instead relied on a security officer to obtain additional information about
him.    Such negligence or malpractice would be insufficient for casting
Stanaland in judgment under § 1983, however.          See Stewart v. Murphy,
174 F.3d 530, 534 (5th Cir. 1999). To the extent that Kandl may be understood
to argue that Stanaland delayed in providing him with medical care, he has
failed to show that he suffered substantial harm as a result of such delay. See
Easter v. Powell, 467 F.3d 459, 463 (5th Cir. 2006). Additionally, any failure



                                       2
    Case: 12-41206     Document: 00512577632      Page: 3     Date Filed: 03/28/2014


                            No. 12-41206 & No. 13-40435

by Stanaland to follow prison procedures is not of itself actionable under
§ 1983.    See Jackson v. Cain, 864 F.2d 1235, 1251-52 (5th Cir. 1989).
Consequently, Kandl has failed to establish any violation of a constitutional
right, and summary judgment in favor of Stanaland was proper. See FED. R.
CIV. P. 56(a); Siegert v. Gilley, 500 U.S. 226, 233 (1991).
      Nor has Kandl demonstrated any abuse of discretion by the district court
in its rulings concerning discovery with regard to any claims against any of the
defendants. See Krim v. BancTexas Group, Inc., 989 F.2d 1435, 1441 (5th Cir.
1993).
      In light of the foregoing, we DENY Kandl’s motions for appointment of
counsel.
      AFFIRMED.




                                        3